Citation Nr: 0728142	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-22 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a February 2006 decision by the RO.

The veteran testified at a hearing held during June 2007 at 
the RO before the undersigned Board member.

REMAND

The veteran contends that presumptive service connection for 
his diabetes is warranted because, although he was assigned 
to Clark Air Base in the Philippines, he served on temporary 
duty in Saigon, Vietnam.  

The record shows that the veteran served in the United States 
Air Force from October 1968 to September 1972.  His military 
occupational specialty that was that of personnel specialist.  
His DD 214 shows that he did receive the Vietnam Service 
Medal, and that he had foreign service for one year and three 
months.  Review of his service personnel records reveals that 
the veteran was assigned to Clark Air Base in the Philippines 
with the Office of the Director of Personnel from April 14, 
1971 until he was discharged on September 6, 1972, and not in 
Vietnam.  In its February 2006 decision, the RO denied the 
veteran's claim of service connection for diabetes mellitus 
type II due to exposure to herbicides because there was no 
evidence that he had actually served in Vietnam.

However, the veteran filed additional evidence at the June 
2007 hearing including a letter from retired Air Force 
Captain R.L.A., who stated that he had been assigned to the 
Office of the Staff Judge Advocate at Clark Air Base.  
Captain R.L.A. said that he had met the veteran shortly after 
his arrival at Clark Air Base, and he had occasion to work on 
related personnel projects with the veteran.  They had 
additional duties that included providing manpower assistance 
and conducting staff assistance visits to other bases in the 
Southeast Asia Theater, including to Vietnam, Thailand, 
Taiwan, Korea, Japan, and Guam.  He stated that he and the 
veteran had been assigned to temporary duty in Saigon, 
Vietnam, for more than 30 days during the period from June to 
August 1972, and that was the basis for the veteran having 
been awarded the Vietnam Service Medal.  Captain R.L.S. also 
provided photographs that he had taken of the veteran in 
Vietnam, one of which shows the veteran on a busy street with 
a Saigon sign in the background.  

A remand is needed in order to verify that Captain R.L.S. is 
in fact a retired officer of the United States Air Force, 
that he was assigned to the Office of the Staff Judge 
Advocate at Clark Air Base at the same time period as the 
veteran from April 1971 until September 1972, that he did 
write and sign the letter on behalf of the veteran dated June 
8, 2007, and that he did take the photograph of the veteran 
standing in a street in Saigon with a Saigon sign in the 
background.  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send Captain R.L.S. a letter 
enclosing a copy of his June 8, 2007, 
letter on behalf of the veteran and a 
copy of the page with three photos of the 
veteran.  Ask him to provide a written 
and signed reply letter in which he 
provides his Air Force service number; to 
verify whether or not he did in fact 
write and sign the June 8, 2007, letter; 
to verify whether or not he did in fact 
take the photos of the veteran in 
Vietnam; and to verify whether or not he 
did in fact deliver the letter and the 
photos to the veteran for filing in 
connection with his claim of service 
connection on appeal with the Board.
 
2.   After the service number of Captain 
R.L.S. is obtained, send a request to 
NPRC to verify that he is a retired Air 
Force officer, and to provide the dates 
that he was assigned to the Office of the 
Staff Judge Advocate at Clark Air Base.   
3.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.
 
After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 

